 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case E| ! E ! !
UNITED STATES DISTRICT CC UR';?: AP 18 2019
SOUTHERN DISTRICT OF CALIFORNI "'

 

 

 

 

     

 

 

 

 

  

 

 

UNITED STATES OF Al\/[ERICA JUDGMENT IN -_ l 1 =.
V_ (For Offenses Committ -j.\') ¢ n :. i -.-
ANTONIO ECHEVERRIA~RODRIGUEZ (l)
aka Antonio Echevarria Rodriguez~Echeverria Case Number: 3519'CR“00943'JM
Grant L. Eddy
Defendant’s Attomey
REGIsTRATIoN No. 83 47 8-298
[:| _
TI-IE DEFENDANT:
lX] pleaded guilty to count(s) One Of the Informalioll.
was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and 5ection [ Nature of Offense

 

 

 

Count
8:1326(A},(B) - Atternpted Reentry Of Removed Alien {Fe|onyj 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
l:l The defendant has been found not guilty on count(s)
l:l Count(s) are dismissed on the motion of the United States.

{X| Assessment: $100.00, waived

JVTA Assessment*: $

;Justice for Victims of Trafflcking Act of 2015, Pub. L. No. l 14-22.
No fmc |:l Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of

any material change in the defendant’s economic circumstances

Aoril 12_ 2019

Date of Imposition of Sentence

,).’>L/'a.

Ho . FRE *r. MILLER
ED STA SDISTRICT JUDGE

3:19-CR-()0943-JM‘

 

AO 245B (CASD Rev. 02/18) Judgment in a Crirninal Case

 

DEFENDANT: ANTONIO ECHEVERRIA-RODRIGUEZ (l) Judgrnent - Page 2 of 2
CASE NUMBER: 3: l 9-CR,-,OO943 -JM -

IMPRISONMENT

 

 

.. ` "endanl:is.here[uymornmitted to the custody or the United States Bureau of P`rison`s"to be imprisoned fora term of:' ' '
Six (6) months as to Count 1.

Sentence imposed pursuant to Title 3 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:l|:|

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:| at A.M. on

 

l:| as notified by the United States Marshal.

|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:i on or before
|:| as notified by the United States Marshal.

|:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSI-IAL
By DEPUTY UNITED STATES MARSHAL

3: l9~CR-00943~JM

 

